Citation Nr: 1123634	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-48 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than May 31, 2005, for the grant of service connection for cognitive disorder not otherwise specified and major depression - initially claimed as anxiety.




ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from February 1971 to February 1973.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

The Veteran's claim for service connection for an acquired psychiatric disorder was not received until May 31, 2005.  There is no indication of any earlier informal or formal communications by or from him concerning any mental disorder that could be construed as an earlier claim.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than May 31, 2005, for the grant of service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in December 2007.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Keep in mind that his claim arose in the context of him trying to establish his underlying entitlement to service connection, since granted.  His appeal is for an earlier effective date, so a "downstream" issue.

In Dingess, and more recently in Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Instead of providing additional VCAA notice in this situation concerning a "downstream" issue, such as the effective date assigned for the grant of service connection for the disability in question, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a SOC if the disagreement is not resolved.  And this has been done; the Veteran has received an SOC discussing the downstream effective date element of this claim, citing the applicable statutes and regulations, and discussing why an earlier effective date was not assigned.  See, too, Huston v. Principi, 17 Vet. App. 195 (2003) (indicating he must be apprised of the need to have filed an earlier claim to receive an earlier effective date).  So he has received all required VCAA notice.  And as the pleading party, he, not VA, has the evidentiary burden of proof for showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Consequently, the Board finds that all necessary development of the downstream earlier-effective-date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, resolution of this claim ultimately turns on when he filed this claim, not the etiology, status or severity of his acquired psychiatric disorder at any time prior, so an examination and opinion are not needed to fairly decide his claim for an earlier effective date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).



II.  Analysis-Entitlement to an Effective Date Earlier than May 31, 2005, for the Grant of Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that the effective date for the grant of service connection for his acquired psychiatric disorder should be immediately following his discharge from service on February 9, 1973, instead of May 31, 2005.

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Importantly, 38 C.F.R. § 3.400(b)(2) provides that if a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose, whichever is later.

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  


Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran may file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.  38 C.F.R. § 3.157(b).

Here, though, despite the fact that the Veteran filed a claim application (VA Form 21-526) in February 1973, the month of his discharge from service, that claim was specifically for viral encephalitis, so did not mention or otherwise claim entitlement to VA benefits also for any psychological symptoms or disorders, including the cognitive disorder he had had in service that was thought to have been resolving.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

A subsequent June 1973 VA examination in response to that initial claim noted the Veteran's history of memory problems and problems recognizing things and people.  No psychiatric or psychological testing was done, but there were not any objective findings of psychiatric symptoms or disorders that might have been associated with or underlying that memory and recognition impairment or alternatively suggesting it was secondary to the encephalitis he had claimed.  See 38 C.F.R. § 3.310(a) and (b).  As already explained, in certain instances, the date of a VA examination or outpatient or hospital treatment or date of admission will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157.  This limited exception, however, does not apply to claims for service connection, as here - rather, to claims for higher ratings for already established 
service-connected disabilities.

A rating decision that same month, so also in June 1973, granted service connection for the residuals of the encephalitis, retroactively effective from February 10, 1973, the day after the Veteran's military service had ended when he had returned to life as a civilian.  The RO need not have adjudicated any additional claim for a psychiatric disorder because no such claim had been filed or otherwise mentioned.

The Board has considered the Veteran's argument that VA should have reasonably inferred a claim for an acquired psychiatric disorder back in February 1973, such as based on the information and evidence in his service treatment records (STRs) suggesting this additional entitlement.  But there was no such statutory or regulatory obligation, and the simple fact of the matter is that he first filed a claim for service connection for a psychiatric disorder many years (indeed decades) later, on May 31, 2005, when he claimed entitlement to service connection for an "anxiety condition."  See May 31, 2005 Report of Contact (ROC, VA Form 119).  There simply was no informal or formal communication by or from him prior to that date that would reasonably raise a claim of entitlement to service connection for an acquired psychiatric disorder of any sort.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  There are no statutory or regulatory provisions requiring VA to scour the records concerning his military service to infer claims that have not been raised.

Consequently, the earliest possible effective date he may receive for the eventual grant of service connection for his psychiatric disorder is when he eventually filed a claim specifically for this condition - which was not until May 31, 2005.

The RO's June 2008 decision granting service connection for this disability as of that date indicates the grant was based on the premise the disability was directly incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  But even if, for the sake of argument, the cognitive impairment the Veteran experienced during his service (thought to have been resolving) and the history of memory and recognition impairment noted during his initial VA compensation examination after service in June 1973 was later determined to have been secondary to the encephalitis (for which he filed a claim concerning in February 1973 and resultantly received an effective date for this disability that same month), the effective date for the secondarily service-connected condition (namely, his psychiatric disorder) is not identical to that of the original condition.  Instead, the effective date could arise no earlier than the date on which he applied for benefits for the condition now at issue.  See Ellington v. Peake, 531 F.3d 1364 (Fed. Cir. 2008); Roper v. Nicholson, 20 Vet. App. 173, 181 (2006).  So he still, at most, would only be entitled to an effective date retroactive to May 31, 2005, for his psychiatric disorder.

The Court has stressed the Board does not have jurisdiction to consider what amounts to a free-standing claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Moreover, the Board has to summarily dismiss any such appeal outright, for lack of jurisdiction, rather than simply denying the claim on its underlying merits.  Rudd, at 300.  See also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006).


ORDER

The claim for an effective date earlier than May 31, 2005, for the grant of service connection for an acquired psychiatric disorder is dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


